[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                  FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                        ________________________             JUNE 6, 2008
                                                          THOMAS K. KAHN
                              No. 07-14996                     CLERK
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 89-05015-CR-5-RS

UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                   versus

DERRICK WILLIAMS,

                                                      Defendant-Appellant.

                       __________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                               (June 6, 2008)

Before CARNES, BARKETT, and MARCUS, Circuit Judges.

PER CURIAM:

     Chet Kaufman, appointed counsel for Derrick Williams, has filed a motion
to withdraw on appeal, supported by a brief pursuant to Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the

entire record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no issues of

arguable merit, counsel’s motion to withdraw is GRANTED, and the revocation

of Williams’ supervised release and his sentence are AFFIRMED.




                                          2